t c memo united_states tax_court theodore henderson jr petitioner v commissioner of internal revenue respondent docket no filed date norman r berkowitz for petitioner shawna a early for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for his taxable_year the issue remaining for decision is whether petitioner is entitled to deduct dollar_figure of the other expenses totaling dollar_figure that he claimed in schedule c profit or loss from business which he included with the federal_income_tax return that he filed for his taxable_year we hold that he is not findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed the petition in this case he resided in new york new york during convera technologies convera whose office was in vienna virginia employed petitioner full time as a regional sales director for which he received from that company wages of dollar_figure as a regional sales director of convera petitioner supervised certain other sales personnel that that company employed during petitioner who was not a professional speaker was the sole owner of thj associates llc thj during that year thj had an employer_identification_number that the internal_revenue_service had assigned to it at a time not established by the record 1petitioner concedes on brief dollar_figure of the other expenses totaling dollar_figure that he claimed in his schedule c see infra note petitioner timely filed form_1040 u s individual_income_tax_return for his taxable_year return in that return petitioner reported wages of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure a business loss of dollar_figure from schedule c profit or loss from business schedule c a capital_loss of dollar_figure from schedule d capital_gains_and_losses and total income of dollar_figure in the schedule c that petitioner included with his return peti- tioner showed himself as the proprietor marketing as the principal business or profession thj associates llc as the business name and an address in new york new york that was different from the address that petitioner showed as his home address in his return in the schedule c petitioner showed no income and claimed total expenses and a net_loss of 2the parties stipulated in the stipulation of facts that is part of the record parties’ stipulation of facts that during petitioner received wages of dollar_figure from convera the record does not contain form_w-2 wage and tax statement we presume that in the parties’ stipulation of facts the parties rounded to the lowest dollar the amount reported in that form as the wages that convera paid to petitioner during and that in his return petitioner rounded to the highest dollar the amount of those wages 3the address that petitioner showed in his return as his home address is the same as the address that he showed in the petition and that the parties stipu- lated in the parties’ stipulation of facts was his address when he filed the petition dollar_figure the total expenses claimed in the schedule c included claimed other expenses of dollar_figure those other expenses consisted of the following expenses that petitioner claimed for training costs of dollar_figure tele- phone and internet of dollar_figure and dues and subscriptions of dollar_figure of the total training costs of dollar_figure dollar_figure related to online course materials and online coaching materials and the remaining dollar_figure related to travel meals_and_lodging of the total telephone and internet expenses of dollar_figure dollar_figure dollar_figure and dollar_figure were for expenses charged by domain names hosting domains hosting srvc and domains hosting respectively and the remaining dollar_figure was for expenses charged for petitioner’s time warner cable service of the total dues and subscriptions of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure were for expenses charged for mailbox rentals word cham- 4petitioner did not make an election on or before the date on which he filed his return to amortize the other expenses of dollar_figure that he claimed in his schedule c see sec_195 sec_1_195-1 income_tax regs all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 5the parties stipulated in the parties’ stipulation of facts that the various expenses included in the telephone and internet expenses claimed in petitioner’s schedule c totaled dollar_figure not dollar_figure as claimed in that schedule we presume that that minor discrepancy which does not affect our resolution of the issue presented is attributable to rounding in petitioner’s schedule c pion edge web and spkrs franklin covey periodicals credit reports and software respectively respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in that notice respondent disallowed the other expenses of dollar_figure that petitioner claimed in his schedule c opinion petitioner bears the burden of proving that the determinations in the notice are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed see 503_us_79 petitioner was required to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs it is petitioner’s position that he is entitled to deduct under sec_162 all of the other expenses that he claimed in his schedule c except the ex- 6the record does not establish the nature of the remaining dollar_figure of the dues and subscriptions of dollar_figure that petitioner claimed in his schedule c 7petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 we conclude that the burden_of_proof does not shift to respondent under that section penses relating to travel meals_and_lodging that he claimed as part of those other expenses it is respondent’s position that petitioner is not entitled to deduct any of those other expenses a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 in order for an activity of a taxpayer to constitute the carrying on by the taxpayer of a trade_or_business within the meaning of sec_162 the taxpayer’s primary purpose for carrying on the activity must be for income or profit 480_us_23 moreover the taxpayer must be involved in the activity with continuity and regularity a sporadic activity will not qualify as carrying_on_a_trade_or_business for purposes of sec_162 id in addition the trade_or_business requirement of sec_162 is not met until the trade_or_business has begun to function as a going concern and the activities for which it was orga- 8see infra note 9for certain kinds of expenses otherwise deductible under sec_162 including business_expenses while traveling away from home such as the expenses totaling dollar_figure relating to travel meals_and_lodging that petitioner claimed in his schedule c as part of training costs of dollar_figure a taxpayer must satisfy certain substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions on brief petitioner concedes that the claimed expenses in his schedule c relating to travel meals_and_lodging do not meet the substantiation requirements of sec_274 nized are performeddollar_figure 86_tc_492 aff’d 864_f2d_1521 10th cir petitioner relies principally on his own testimony and certain documents that the parties stipulated petitioner’s documents to establish his position that the other expenses that he claimed in his schedule c and that remain at issue satisfy all of the requirements of sec_162 and therefore are deductible under that section with respect to petitioner’s testimony we found it to be uncorrobo- 10with respect to educational expenses such as the so-called training costs that petitioner claimed as part of other expenses in his schedule c ex- penses that a taxpayer incurs in obtaining an education or in furthering his educa- tion are not deductible unless they qualify under sec_162 and sec_1_162-5 sec_1_262-1 income_tax regs sec_1_162-5 income_tax regs provides that expenses relating to education are deductible as ordinary and necessary business_expenses if that education maintains or improves skills required by the individual in his employment or other trade_or_business or meets the express requirements of the individual’s employer imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation the question whether education maintains or improves skills required by the individual in his employment is one of fact 77_tc_1124 aff’d without published opinion 9th cir date the taxpayer must show that there was a direct and proximate relationship between the education and the skills required in the taxpayer’s employment 276_us_145 69_tc_877 rated self-serving vague general and or conclusory in certain material respects we shall not rely on petitioner’s testimony to establish his position that all of the other expenses claimed in his schedule c that remain at issue satisfy all of the requirements of sec_162 with respect to petitioner’s documents we did not find that those documents established petitioner’s position with respect to the expenses at issue to which they pertain on the record before us we find that petitioner has failed to carry his burden of showing for his taxable_year that the primary purpose for any activities that he may have undertaken with respect to his claimed thj marketing business was for income or profit that he was involved in his claimed thj marketing business with continuity and regularity and that his claimed thj marketing business was a going concern on that record we further find that petitioner has failed to carry his burden of showing that during the year at issue he was carrying on a marketing business through thj within the meaning of sec_162dollar_figure 11assuming arguendo that petitioner had established that during the year at issue he was carrying on a marketing business through thj within the meaning of sec_162 on the record before us we find that petitioner has failed to carry his burden of showing that he paid all of the other expenses that he claimed in his schedule c and that remain at issue and or that those expenses are ordinary and necessary expenses within the meaning of that section that he paid in continued based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of establishing that he is entitled to deduct for his taxable_year the other expenses that he claimed in his schedule c and that remain at issue we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent continued carrying on any such marketing business
